DETAILED ACTION
Claims 1-20 are pending in this application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 11 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims   of U.S. Patent No. 8,914,442 . Although the claims at issue are not identical, they are not patentably distinct from each other because:

Instant Application: 16/523,746			Patent No. 8,914,442 B2
1. A method comprising, by a computing device: 
receiving, from a client device, a request from a requesting user for communication- channel information; 







determining a set of communication channels based on an affiliation 

calculating a score for each of the communication channels based on a social proximity between the target user and the requesting user; and

 sending, to the client device, instructions for presenting one or more of the user- selectable elements associated with each of the communication channels in an order based on the respective score of each of the communication channels.


receiving, at a computing device, a request from a requesting user for communication- channel information;

presenting to the requesting user, in an order based at least in part on the ranking, one or more of the user-selectable elements associated with each of the scored communication channels.

determining a set of communication channels based at least in part on the 

calculating a score for one or more of the communication channels based at least in part on communication-history information of the receiving user;

ranking the scored communication channels based at least in part on the calculated scores; and



acquiring an affiliation coefficient between a target user and the requesting user;



one or more processors; and a memory coupled to the processors comprising instructions executable by the processors, the processors being operable when executing the instructions to: 

receive, from a client device, a request from a requesting user for communication- channel information; 


determine a set of communication channels based on an affiliation coefficient between a target user and the requesting user, wherein each of the communication channels is associated with one or more user-selectable elements of a plurality of user- selectable elements; 

calculate a score for each of the communication channels based on a 

send, to the client device, instructions for presenting one or more of the user- selectable elements associated with each of the communication channels in an order based on the respective score of each of the communication channels.


one or more processors; and a memory coupled to the processors comprising instructions executable by the processors, the processors being operable when executing the instructions to: 

receive a request from a requesting user for communication-channel information; acquire an affiliation coefficient between a target user and the requesting user;

determine a set of communication channels based at least in part on the affiliation coefficient between the target user and the requesting user, wherein each of the communication channels is associated with one or more user-selectable elements of a plurality of user-selectable elements; 

calculate a score for one or more of the communication channels based at least in 

rank the scored communication channels based at least in part on the calculated scores; and present to the requesting user, in an order based at least in part on the ranking, one or more of the user-selectable elements associated with each of the scored communication channels.


receive, from a client device, a request from a requesting user for communication-channel information; 


determine a set of communication channels based on an affiliation coefficient between a target user and the requesting user, wherein each of the communication channels is associated with one or more user-selectable elements of a plurality of user-selectable elements; 

calculate a score for each of the communication channels based on a social proximity between the target user and the requesting user; and 





send, to the client device, instructions for presenting one or more of the user-selectable elements associated with each of the communication channels in an order based on the respective score of each of the communication channels.
16. One or more computer-readable non-transitory storage media embodying software that is operable when executed to: 

receive a request from a requesting user for communication-channel information; acquire an affiliation coefficient between a target user and the requesting user; 

determine a set of communication channels based at least in part on the affiliation coefficient between the target user and the requesting user, wherein each of the communication channels is associated with one or more user-selectable elements of a plurality of user-selectable elements; 

calculate a score for one or more of the communication channels based at least in part on the communication-history information of the receiving user; 

rank the scored communication channels based at least in part on the calculated scores; and 

present to the requesting user, in an order based at least in part on the ranking, one or more of the user-selectable elements associated with each of the scored communication channels.



The difference between the instant claims and the patented claims are: 
User is sending a request instead of receiving a request; and
Score is calculated based on a social proximity between users rather than based on historical communication history.
Both of these features are well known in the art e.g. if one user send a request the other user will receive the request. Additionally, the social proximity, social distancing, degree of separation and communication history are the phrases which are interchangeably used in the art and falls under same definition.
Therefore, the claims at issue are not identical, but they are not patentably distinct from each other in scope.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
MacVarish et al. (Pub. No.: US 2008/0133605 A1) is one of the most pertinent art in the field of invention and discloses, a method, apparatus and computer program product for determining social rank, relevance and attention is presented. Persons who communicate with a user are determined. A Communications Rank (CommRank) is determined for the persons for said user, the CommRank taking into account a damping factor of prestige of the persons who communicate with the user, a total number of persons communicating with the user; a rank of a collection of linked communications to and from the user, and a proportional distribution of prestige between the user and the collection of linked communications to and from the user.
Madhok et al. (Pub. No.: US 2010/0241634 A1), is yet another most pertinent art in the field of invention and discloses, a method and system for ranking transaction channels, for enabling transactions between two or more real world identities within one or more networks is provided. The real world identities have various transaction channels associated with them. Relationships between the real world identities and contexts are asserted by the identities, and also inferred by the system. Thereafter, a channel ranking score for each transaction channel is computed, based on the availability of the channel; and contexts and the relationships. The channels are ranked dynamically, and the most appropriate channel for transaction is selected based on the channel ranking scores.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247.  The examiner can normally be reached on M-F 7:00 - 8:00 with IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAUQIR HUSSAIN/
Primary Examiner, Art Unit 2452